J. A03045/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
JOHN JOSEPH LIPTOK, JR.,                    :
                                            :
                          Appellant         :     No. 176 MDA 2014


             Appeal from the Judgment of Sentence January 6, 2014
               In the Court of Common Pleas of Schuylkill County
               Criminal Division No(s).: CP-54-SA-0000168-2013

BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                     FILED FEBRUARY 23, 2015

        Pro se Appellant, John Joseph Liptok, Jr., appeals from the judgment

of sentence entered in the Schuylkill County Court of Common Pleas

following his summary conviction for having an obscured registration plate.1

We dismiss.

        The facts are unnecessary for our disposition. This Court has stated:

                [I]t is an appellant’s duty to present arguments
                that are sufficiently developed for our review.
                The brief must support the claims with pertinent
                discussion, with references to the record and
                with citations to legal authorities. . . .

*
    Former Justice specially assigned to the Superior Court.
1
  75 Pa.C.S. § 1332(b)(3). Appellant also appears to challenge an alleged
conviction for improperly having emergency signals on his vehicle, but he
was not convicted of that offense. N.T. Trial, 2/12/14, at 26.
J. A03045/15



               This Court will not act as counsel and will not
               develop arguments on behalf of an appellant.
               Moreover, when defects in a brief impede our
               ability to conduct meaningful appellate review,
               we may dismiss the appeal entirely or find
               certain issues to be waived.

            . . . Any effort and preparation for appeal are lost if the
         arguments in the brief are presented improperly,
         incompletely, or inaccurately. . . .

                . . . We must not proceed haphazardly—
               following procedure in one case, ignoring it in
               another—under the guise of reaching those
               substantive issues. While doing so might lead
               us to resolve the merits in any one matter, it
               would be unfair to litigants and counsel in so
               many other cases who do follow the rules.

Commonwealth v. Kane, 10 A.3d 327, 331-32 (Pa. Super. 2010) (citations

omitted). “While this court is willing to liberally construe materials filed by a

pro se litigant, we note that [the] appellant is not entitled to any particular

advantage because she lacks legal training.”      Commonwealth v. Rivera,

685 A.2d 1011, 1013 (Pa. Super. 1996).

      In this case, Appellant’s brief is incomprehensible and lacks pertinent

analysis.2 See Kane, 10 A.3d at 331-32. Although we construe Appellant’s

pro se brief liberally, see Rivera, 685 A.2d at 1013, we are barred from

acting as his counsel. See Kane, 10 A.3d at 331. Accordingly, we dismiss.




2
  Appellant is not entitled to counsel for summary offenses.                See
Commonwealth v. Smith, 868 A.2d 1253, 1256 (Pa. Super. 2005).




                                      -2-
J. A03045/15


      Regardless, we would hold Appellant’s issue lacks merit.        Appellant

appears to be challenging the sufficiency of the evidence for his conviction.

The standard of review for a challenge to the sufficiency of evidence is de

novo, as it is a question of law.       Commonwealth v. Ratsamy, 934 A.2d
1233, 1235 (Pa. 2007).

             [T]he critical inquiry on review of the sufficiency of the
          evidence to support a criminal conviction . . . does not
          require a court to ask itself whether it believes that the
          evidence at the trial established guilt beyond a reasonable
          doubt. Instead, it must determine simply whether the
          evidence believed by the fact-finder was sufficient to
          support the verdict.

Id. at 1235-36 (citations and quotation marks omitted). “When reviewing

the sufficiency of the evidence, an appellate court must determine whether

the evidence and all reasonable inferences deducible from that, viewed in

the light most favorable to the Commonwealth as verdict winner, are

sufficient to establish all of the elements of the offense beyond a reasonable

doubt.”    Id. at 1237 (citation omitted).          With respect to obscured

registration plate, the relevant statute follows:

          (b) Obscuring plate.—It is unlawful to display on any
          vehicle a registration plate which:

                                    *     *   *

             (3) is otherwise illegible at a reasonable distance or is
             obscured in any manner.

75 Pa.C.S. § 1332(b)(3). After careful consideration of the record, including

the police officer’s trial testimony that Appellant’s wheelchair rack obscures



                                        -3-
J. A03045/15


his license plate and photographic evidence of same, we would be

constrained to hold that the evidence believed by the trial court supports

Appellant’s summary conviction. See Ratsamy, 934 A.2d at 1235-36.

      Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/23/2015




                                  -4-